Citation Nr: 0211298	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  98-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for urticaria based on an 
initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which awarded the veteran service 
connection for urticaria, assigning the disability a 
noncompensable rating, effective from September 1996, the 
date of receipt of his re-opened claim for benefits.  In 
November 1997, VA received the veteran's notice of 
disagreement with the noncompensable rating.  Hence, the 
Board has recharacterized the issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Urticaria is manifested by mild, infrequent attacks of 
slight extent and duration.  


CONCLUSIONS OF LAW

1.  The criteria for rating urticaria, which were in effect 
prior to January 12, 1998, are more favorable to the veteran.  
38 C.F.R. § 4.104, Diagnostic Code 7118 (1997 & 2001).  

2.  The criteria for an initial 10 percent disability rating 
for urticaria since the effective date of the grant of 
service connection, under the criteria in effect prior to 
January 12, 1998, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.104 Diagnostic Code 7118 (1997 & 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  Portions of this liberalizing law 
are not applicable to this appeal. 

Regarding the duty to assist the veteran in developing his 
claim, the RO contacted the veteran in July 2001 requesting 
additional information concerning treatment for urticaria.  
In a statement received in November 2001, the veteran 
responded that the only treatment he had received was from 
the Columbia, Missouri VA Medical Center.  Those records have 
been associated with the file, and the duty to assist has 
been fulfilled.

Regarding the notification provisions of VCAA, in the 
veteran's case, the December 1997 Statement of the Case and 
the October 1998 and August 2001 Supplemental Statements of 
the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that those documents clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claims.  In addition, the 
veteran noted in correspondence to VA that he had received no 
private medical treatment for his urticaria; he testified at 
a personal hearing held before the undersigned; and all VA 
treatment records appear to be contained in the claims file.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Factual Background

The veteran filed to reopen his claim for entitlement to 
service connection for urticaria in September 1996, new and 
material evidence was presented, the claim was reopened and 
the benefit awarded.  In November 1997, he expressed his 
dissatisfaction with the noncompensable rating assigned.  
Essentially, he contends, through testimony presented at his 
personal hearings and in correspondence to VA, that he 
experiences flare-ups of his condition four to five times a 
year; that his skin is sensitive to the sun; he is 
susceptible to swelling, and that he keeps an epinephrine pen 
with him at all times in case he has severe swelling.  

During the veteran's December 1996 personal hearing, he 
related that his last flare-up occurred in August 1996; that 
the flare-ups last about 24 hours; that he experiences 
swelling in his face, mostly in his throat; and that the 
longest interval between episodes was about a year but, 
usually, the flare-ups occurred a couple of time a year.  Of 
record are the veteran's statements and correspondence that 
he has received only VA treatment for his urticaria.  

The veteran's VA outpatient treatment records for December 
1992 through February 2001 show that he was seen for various 
skin conditions, including urticaria.  While being seen for 
skin tags in August 1996, a rash was noted on his chest and a 
"bump" was noted on his left temple.  He was instructed to 
return to the clinic as needed.  In August 1996, he returned 
with complaints of recurring chronic urticaria.  He noted 
that he has to have to take up to eight Benadryl a day and, a 
few times, he had to be administered epinephrine.  On 
examination, no respiratory difficulty was noted; his ears, 
nose and throat were normal; and no rash was seen.  The 
diagnosis was recurrence of chronic urticaria.  

The report of the veteran's July 1998 VA examination includes 
a history of his disability, with the veteran indicating he 
had done well from 1957 until 1990, when he began taking 
Benadryl.  He related that he would take Benadryl up to six 
or eight times per day during flare-ups, and that he had been 
prescribed an anaphylaxis kit containing epinephrine in case 
he had one of the severe swelling episodes.  On examination, 
the physician found no evidence of urticarial lesions or any 
evidence of angioedematous lesions.  The diagnosis was 
probable urticaria, idiopathic.  

VA outpatient treatment records for October 1997 through 
February 2001indicate the veteran was seen for multiple skin 
conditions, to include verrucous papules, basal cell 
carcinoma, seborrheic dermatitis, skin tags and bromhidrosis.  
None of these records contain a diagnosis of urticaria.  

The report of the veteran's July 2001 VA examination notes 
that the examining physician had reviewed the veteran's 
claims file.  Currently, the veteran was taking Benadryl once 
a day and, during flare-ups, he would take one every four 
hours.  He also has an epinephrine pen, which he keeps with 
him at all times, but has not had to use for the swelling of 
his face.  The veteran related that he would get large welts, 
with swelling of the extremities and lips, and itches.  On 
examination, no rashes or lesions were found.  There was 
pitting edema in the lower extremities and chronic venous 
stasis changes of his skin.  The diagnosis was intermittent 
urticaria, with unknown etiology.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

The veteran's urticaria is evaluated under Diagnostic Code 
7118 of VA's Schedule for Rating Disabilities, which pertains 
to diseases of the cardiovascular system, in the veteran's 
case, specifically to angioneurotic edema.  See 38 C.F.R. 
§ 4.104.  By regulatory amendment, effective January 12, 
1998, changes were made to the schedular criteria for 
evaluating cardiovascular disabilities, including 
angioneurotic edema.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  

In the veteran's case, the Board finds that the criteria 
under Diagnostic Code 7118 in effect prior to January 12, 
1998, is more favorable than the revised criteria.  Also, it 
is noted that the RO has appropriately considered the 
veteran's claim under the former and revised criteria; hence, 
there is no prejudice to him in the Board doing likewise and 
applying the more favorable result.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  

Under the criteria in effect prior to January 12, 1998, mild 
angioneurotic edema, with infrequent attacks of slight extent 
and duration, warrants a 10 percent rating.  Moderate 
angioneurotic edema, with frequent attacks of moderate extent 
and duration, warrants a 20 percent rating.  A 40 percent 
rating is warranted for severe angioneurotic edema, with 
frequent attacks with severe manifestations and prolonged 
duration.  See 38 C.F.R. § 4.104, Diagnostic Code 7118 
(1997).  

Under the revised criteria, effective from January 12, 1998, 
angioneurotic edema manifested by attacks without laryngeal 
involvement lasting one to seven days and occurring two to 
four times a year warrants a 10 percent rating.  
Angioneurotic edema manifested by attacks without laryngeal 
involvement lasting one to seven days and occurring five to 
eight times a year; or attacks with laryngeal involvement of 
any duration occurring once or twice a year warrants a 20 
percent rating.  For a 40 percent rating, angioneurotic edema 
must be manifested by attacks without laryngeal involvement 
lasting one to seven days or longer and occurring more than 
eight times a year; or attacks with laryngeal involvement of 
any duration occurring more than twice a year.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7118 (2001).  

Neither the former nor the current criteria provide for a 
noncompensable rating; however, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  

Applying the relevant law and regulations to the facts of 
this case, the Board finds that a 10 percent rating is 
appropriate for the veteran's urticaria under the criteria in 
effect prior to January 12, 1998.  Under that previous 
criteria, a 10 rating is warranted if medical evidence shows 
mild, infrequent attacks of slight extent and duration.  
However, the medical evidence does not support a compensable 
rating under the revised criteria.  Under that criteria, for 
a 10 percent rating, medical evidence must show attacks 
without laryngeal involvement lasting one to seven days and 
occurring two to four times a year.  

Objective evidence shows that the veteran was seen for 
complaints of a flare-up of urticaria in August 1996, for 
which he was prescribed Benadryl.  On examination, no 
respiratory difficulty was noted, his throat was normal, and 
no rash was seen.  Nevertheless, the treating physician 
diagnosed recurrence of chronic urticaria.  During his 
December 1996 personal hearing, the veteran testified that he 
would experience a flare-up his condition a couple of times a 
year and that the flare-ups would last about twenty-four 
hours.  

Subsequent to January 1998, medical evidence shows no 
evidence of urticarial lesions or any evidence of 
angioedematous lesions on VA examination in July 1998.  
However, the veteran related that he was taking one Benadryl 
a day, but up to six to eight per day during flare-ups.  He 
was also noted to have an anaphylaxis kit containing 
epinephrine, in case he had one of the severe swelling 
episodes.  The medical evidence does not reflect that he has 
had such a severe episode.  The report of his July 2001 VA 
examination notes that the veteran always has an epinephrine 
pen with him, but further notes that he has not had to use 
it.  On examination, no rashes or lesions were found.  

The Board is cognizant that urticaria has periods of 
exacerbation and remission, and not all exacerbations, or 
flare-ups, conveniently occur during medical examination.  
The veteran self-medicates his condition with Benadryl; hence 
keeping the swelling down, and carries an epinephrine pen, 
just in case he needs it if the swelling were to become 
severe.  Evidently, he has not had to use it.  Nevertheless, 
given the medical records, the nature and history of his 
disability, and the testimony presented at his personal 
hearings by the veteran and his wife, the Board finds that 
his service-connected urticaria more closely approximates the 
criteria for a 10 percent rating under the criteria in effect 
prior to January 12, 1998, in the absence of medical evidence 
showing more severity, and fully comports with the applicable 
schedular criteria.  

For a higher disability rating, 20 or 40 percent, under the 
criteria in effect prior to January 12, 1998, medical 
evidence would have to show moderate urticaria manifested by 
frequent attacks of moderate extent and duration, or a severe 
condition manifested by frequent attacks and prolonged 
duration.  Since the criteria for a 10 percent rating have 
not been met under the criteria in effective as of January 
12, 1998, as noted earlier in this decision, it stands that 
criteria showing even more severe manifestations, such as 
attacks without laryngeal involvement lasting one to seven 
days and occurring five to eight times a year, or laryngeal 
involvement of a couple of times or more a year.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic 
codes to evaluate the veteran's urticaria, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Lastly, there is no showing that the veteran's urticaria 
presents so exceptional or so unusual a disability picture as 
to warrant the assignment of an evaluation higher than 10 
percent on an extra-schedular basis.  See 38 C.F.R. § 3.321.  
Specifically, the record is devoid of evidence showing that 
the veteran's disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.2.  In view of this and the lack of evidence 
that the veteran's service-connected urticaria disability has 
required frequent periods of hospitalization or has otherwise 
rendered impractical the application of the regular schedular 
standards, the Board is not required to remand this claim to 
the RO for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Accordingly, the Board finds that the evidence more closely 
approximates the criteria for a 10 percent evaluation for 
urticaria, under the criteria in effect prior to January 12, 
1998, from the time of the grant of service connection.  In 
reaching this decision, the Board has considered the 
appropriateness of the initial rating for urticaria under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  


ORDER

Subject to the criteria governing payment of monetary 
benefits, an initial assignment of a 10 percent rating for 
urticaria is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

